UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6045


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS ALBERTO PEREZ-FULGENCIO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:01-cr-30058-SGW-1)


Submitted:   February 21, 2012            Decided:   March 6, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Alberto Perez-Fulgencio, Appellant Pro Se. Grayson A.
Hoffman, Jeb Thomas Terrien, Assistant United States Attorneys,
Harrisonburg, Virginia; Ronald Mitchell Huber, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos    Perez-Fulgencio   appeals   the   district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.               We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States   v.    Perez-Fulgencio,     No.   5:01-cr-30058-SGW-1       (W.D.   Va.

Dec. 1, 2011).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2